NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit




                        MISCELLANEOUS DOCKET NO. 847


     IN RE ADVANCED MICRO DEVICES, INC., SPANSION INC., SPANSION
   TECHNOLOGY INC., SPANSION LLC, ST MICROELECTRONICS, INC. and ST
                      MICROELECTRONICS N.V.,

                                              Petitioners.

                     ON PETITION FOR WRIT OF MANDAMUS

Before BRYSON, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and PROST, Circuit
Judge.

PROST, Circuit Judge.

                                     ORDER

      Advanced Micro Devices, Inc. et al. (Advanced Micro Devices) petition for a writ

of mandamus to direct the United States District Court for the Northern District of

California to issue a protective order conditionally staying depositions of its chief

executive officers (CEOs).

      Tessera, Inc. sued Advanced Micro Devices alleging willful infringement of

Tessera’s patents as well as breach of various license agreements. Tessera sought

deposition of petitioners’ three CEOs. Advanced Micro Devices sought a protective

order, arguing that the CEOs did not possess any unique knowledge pertaining to this

matter that could not be discovered by interrogatories or depositions of lower-level

employees. A special master denied their motion. The district court denied Advanced
Micro Devices’ objection to the special master’s order.          This petition for a writ of

mandamus followed.

       The remedy of mandamus is available only in extraordinary situations to correct a

clear abuse of discretion or usurpation of judicial power. In re Calmer, Inc., 854 F.2d

461, 464 (Fed. Cir. 1988). A party seeking a writ bears the burden of proving that it has

no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the

Southern Dist. of Iowa, 490 U.S. 296, 309 (1989), and that the right to issuance of the

writ is “clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).

       Advanced Micro Devices argues that the district court erred in denying its motion

for a protective order because the district court did not expressly require Tessera to

show that other, less intrusive methods of discovery were exhausted with regard to the

sought information.

       Because this case involves a procedural issue not unique to patent law, we apply

the law of the regional circuit, in this case the Ninth Circuit. See In re Regents of Univ.

of Cal., 101 F.3d 1386, 1390 n.2 (Fed. Cir. 1996). Under Ninth Circuit precedent, the

decision whether to grant a motion for a protective order is reviewed under the “abuse

of discretion” standard. Wharton v. Calderon, 127 F.3d 1201, 1205 (9th Cir. 1997);

Shad v. Dean Witter Reynolds, Inc., 799 F.2d 525, 527 (9th Cir. 1986). “Where a matter

is committed to [the trial court’s] discretion, it cannot be said that a litigant’s right to a

particular result is ‘clear and indisputable.’” Allied Chem., 449 U.S. at 35. Because

Advanced Micro Devices challenges the district court’s exercise of its discretion, it

cannot show that its right to a particular result is clear and indisputable. Id.

       Accordingly,


Misc. 847
                                            -2-
      IT IS ORDERED THAT:

      The petition for a writ of mandamus is denied.

                                               FOR THE COURT


      March 27, 2007                           /s/ Sharon Prost
          Date                                 Sharon Prost
                                               Circuit Judge

cc:   Michael J. Bettinger, Esq.
      Russell L. Johnson, Esq.

S19

ISSUED AS A MANDATE: ______________________




Misc. 847
                                         -3-